DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the gripper assembly” as recited in the second and third lines of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahlander et al. (5,132,914).
 	The patent to Cahlander et al. shows a robotic kitchen assistant comprising a robotic arm (112), a fryer basket utensil (280), a utensil adapter assembly (234) removably mounted on the utensil, a robotic arm adapter (134), and a computer operating and control station (128) for controlling the movement of opposing gripping members (212) of the robotic arm adapter to engage a target feature (236) on the utensil adapter assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. (5,132,914) in view of Buehler (8,276,505).
 	While the Cahlander et al. patent broadly discloses sensors for detecting the position and operation of associated equipment (see col. 26, lines 59-69), there is no specific description of a sensor, such as a camera, for locating the target to be gripped by the gripper assembly of the robotic arm adapter.
	Buehler shows a robotic kitchen assistant that is equipped with a video camera system (305) that can detect objects within the environment in which the robotic arm moves.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least one of the sensors disclosed in the Cahlander et al. patent as a .

Claims 6-9, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. in view of Buehler as applied to claims 11-13 and 17 above, and further in view of Mee (5,466,025).
 	The target feature of the Cahlander et al. utensil adapter assembly (see Figs. 14 and 15) does not include a recessed region for guiding teeth of the gripping members.
	Mee shows a removably mounted target object (10) that is generally diamond-shaped in top view (see Fig. 1) and generally hourglass-shaped in side view (see Fig. 2).  The shape of this target allows teeth of opposing V-shaped gripping members to be guided into a recessed region at the reduced waste portion (14) of the target.
 	It would have been obvious to a person having ordinary skill in the art to design the target feature of the modified Cahlander et al. utensil adapter assembly (234,236) as an hourglass-shape or otherwise recessed region, as taught by Mee, in order to more reliably guide the teeth of opposing gripping members to securely engage and grip the target.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. in view of Buehler as applied to claims 11-13 and 17 above, and further in view of Chan (2004/0154474).
 	The modified Cahlander et al. device, as presented above in section 6, does not contain an agitator assembly as called for in claim 18 of the instant application.
 	However, Chan shows it old and well known to attach an arm (7) to a fryer basket with an agitator assembly (9,10) mounted therebetween.  The motorized agitator allows the contents of the attached fryer basket to vibrate to remove excess cooking medium from the food.
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. in view of Buehler as applied to claims 11-13 and 17 above, and further in view of Witriol et al. (4,853,771).
 	The modified Cahlander et al. device does not specifically disclose a marker to assist the processor to locate the target.
	The patent to Witriol et al. shows a robotic system for handling various objects wherein vision markers (16) can be mounted on target objects and markers (34) can be mounted on different parts of the robot in order to assist a vision system for detecting various components during operation.
	It would have been obvious to a person having ordinary skill in the art to mount vision markers, similar to those shown in the Witriol et al. patent, on any portion of the modified Cahlander et al. device that would assist the video camera in detecting the various components involved in the operation of the device.
Information Disclosure Statement
The information disclosure statement filed 4/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1110, 1112, 1114, and 1116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112, 114, 116, and 118 (see Figure 3) and 290, 292, 294, and 296 (see Figures 11A-12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong (7,174,830) shows a robotic kitchen assistant operable to grip different utensils as necessary.


 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/9/2021